DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Strijbosch et al. (CA 02233622 ) in view of Chieffi et al. (2016/0376,535 A1).
Regarding claim 1,  Strijbosch teaches an encapsulated bleach used in cleaning products, comprising a bleach particles along with a bleach precursor such as tetraacetylenediamine which are encapsulated for fresh delivery after being introduced 
Regarding claim 1, Strijbosch does not teach the polyvinyl butyral. However, Chieffi teaches an active ingredient. or a benefit agent, delivery system, with high efficiency, by encapsulation (with a gelled material) for consumer product (0001-4), wherein the encapsulating material comprises polyvinyl butyral; [0016-18, 0033, 0063, claim 3].  Strijbosch and Chieffi are analogous arts, such as detergent agents with encapsulated benefit agents and high efficiency delivery system for benefit agent of consumer products, wherein both are concerned with encapsulated active agents.  At the time before the effective filing date of invention, it would have been obvious to a person of ordinary skill in the art to use (by addition or substitution) the encapsulating material of Chieffe (including polyvinyl butyral) in Strijbosch’s composition with the motivation of enhancing delivery efficiency of bleaching material as both Chieffi and Strijbosch have taught above.
Regarding claim 9, Note that this limitation is construed as efficiency of the encapsulation for storing of an active agent and releasing it into a cleaning/washing medium (i.e. a solution) so that it would act with maximum cleaning power without any loss of activity due to storage and passage of time. This is a property that is directly related to the encapsulating material which causes preservation of active material(s) (i.e. bleach, perfume, dye…etc).
	The Office realizes that all the claimed encapsulating efficiency effects or physical properties are not positively stated by the Strijbosch reference.  However, the reference teaches all of the claimed reagents, was prepared under similar conditions, 
“Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) [see MPEP 2112.01].


Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Strijbosch et al. (CA 02233622), Chieffi et al. (2016/0376,535 A1) as applied to claim 1, and further evidenced by Smith et al. (US 2007/0196629 A1).
Regarding claim 2,  Strijbosch does not teach the molecular weight of the polyvinyl butyral.  However, it should be noted that;  I)- the choice of molecular weight II)-  Further, Smith provides evidence that a polyvinyl butyral is used as a laminating material wherein the molecular weight of polyvinyl butyral is 45,000 to 300,000 Dolton; [31]. At the time before the effective filling date of invention, it would have been obvious to provide polyvinyl butyral with the instantly claimed molecular weight for desired and efficient delivery of bleaching material.

                                          Response to Arguments
Applicant's arguments filed 2021/11/19 have been fully considered but they are not persuasive. Because;
A- With respect to applicant’s noticing of the typographic error in citation of primary reference of Strijbosch et al. (CA 2,233,622 A1 or WO 97/14780 A1), examiner acknowledge this error and would like the express his appreciation for the correction.
B-  In response to applicant’s argument (pages 24-25) that; “point out that it is incongruous to state that knowledge that a specific material identified as a suitable ”, it should be noted that:  I)-  applicant’s argument is not correct, especially in view of lack of presenting any evidence to the contrary.  There has been no display of evidence to elucidate differences between the two inventions.  It is noted that arguments of counsel cannot take the place of evidence in the record.  In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). [MPEP 716.01 (c)(II)].   II)-  On the point that “it makes no sense to assume…..”, it should be noted that a brief review and comparison of Strijbosch and Chieffi demonstrates the fact that there is a reasonable  similarities between them in selecting similar coating material for encapsulation. Contrary to applicant’s assertion on Chieffi selection(s) of the core and the coating, it is noted that this very art, in addition to polyvinyl butyral, teaches polysaccharide materials such as alginates for coating or encapsulating bleaching material (in addition to other core materials). Please see paragraphs 73-75 on page 3 of Chieffe et al.  Interestingly, & on the other hand similarly, Strijbosch teaches encapsulating the tetraacetylethylene- diamine with the very same alginate (a polysaccharide material !); [18: 25-27, 21: 1, 22]. Indeed, this shows an obvious overlap of both arts’ teaching, which may not appear evident initially.
 “Secondly, applicant respectfully points out that Chieffi states that its shell comprises a cationic polymer and an anionic polymer [0016]. Chieffi lists twenty-nine classes of materials for use as the cationic polymer [0018]-[0048] of which one can be a polyvinyl butyral [0033]. The chemistry of this list varies widely and includes for example, proteins, silicones and polyurethanes, with no indication as to which would be best suited for encapsulating which materials Chieffi then confuses the matter more by listing the same twenty-nine materials for use as the anionic polymer [0049]-[0071]. Given the combinations of classes of possible materials taught by Chieffi it cannot be fairly said that a person………..”, it should be noted that it does not make any difference if there are 29, or even 100 equal alternative materials alongside polyvinyl butyral as multitudes of options for encapsulating the intended core agents, in this case that of TAED as instantly claimed.  Please note that; “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004), [MPEP 2141.02].  In short;  1)- Stribosch teaches alginate material for encapsulating TAED.   2)-  Chieffi Teaches alginate and polyvinyl butyral for encapsulating bleaches (an oxidizing agent), an equal alternative coating materials as construed !   3)-  Consequently, any ordinary person of the art can use polyvinyl butural of Chieffi to similarly encapsulate TAED of Strijbosch.  Any other argument by applicant about polyvinyl butyral (PVB) being cationic or anionic is immaterial and not related to claim(s) at hand.
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. Mohammad Reza Asdjodi whose telephone number is (571)270-3295.  The examiner can normally be reached on 9 AM- 6 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.R.A./
Examiner, Art Unit 1767
2021/12/29


/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767